PER CURIAM:
On September 24, 1985, at approximately 2:45 p.m., claimant was operating her 1979 Mercury Cougar. She was leaving Mount View and proceeding north on State Route 52, known as Virginia Avenue, when her vehicle struck a grate. The grate was loose and flipped up against the vehicle. Claimant seeks $654.78 for damage to her vehicle which resulted from this incident.
The testimony of the claimant revealed that on the day on which this incident occurred, it was dry and sunny. The highway in question is a two-lane highway, but the center line is not marked. Claimant was travelling at about 15-20 miles per hour. The grate is located on the right side of the sidewalk. The grate is approximately 24 inches from the curb. The claimant was aware of the presence of the grate as she had travelled this route prior to this incident. On this occasion, though, the grate "flipped out." The right, rear quarter panel of claimant's vehicle was damaged.
The Court has consistently held that the State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). The evidence reveals that the loose condition of the grate occurred suddenly. The record reflects no notice being given respondent of the condition of the grate prior to claimant's incident. The Court, therefore, perceives no negligence on the part of the respondent, and the claim must be denied.
Claim disallowed.